—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered May 29, 1998, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 6 years, unanimously affirmed.
The verdict was not against the weight of the evidence.
Any error in the denial of defendant’s motion to suppress and the admission of the physical evidence was harmless (see, People v Almestica, 42 NY2d 222). In light of the overwhelming evidence of defendant’s guilt, which included the complainant’s convincing testimony identifying defendant with whom he was acquainted, defendant’s immediate flight together with the co-defendant, the physical evidence recovered from the codefendant, and defendant’s purportedly exculpatory but actually incriminating statement, there is no reasonable possibility that the erroneously admitted evidence contributed to the conviction (Chapman v California, 386 US 18, 22-24). Concur — Sullivan, J. P., Nardelli, Tom, Lerner and Andrias, JJ.